Case: 17-10028      Document: 00514014305         Page: 1    Date Filed: 05/31/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 17-10028                               FILED
                                  Summary Calendar                         May 31, 2017
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JAMES LEE WILLIAMS, II, also known as James Lee Williams,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:12-CR-225-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       James Lee Williams, II, federal prisoner # 97021-079, appeals the
district court’s denial of his Federal Rule of Criminal Procedure 36 motion to
correct the Presentence Report (“PSR”) Addendum that was used by the
district court in determining his sentence. Williams is serving a 120-month
sentence for wire fraud.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10028     Document: 00514014305      Page: 2   Date Filed: 05/31/2017


                                  No. 17-10028

      Williams argues that he was entitled to relief pursuant to Rule 36
because paragraph 71 of the PSR Addendum incorrectly stated that he had two
incident reports for lying or falsifying a statement when he had only one such
incident.
      In cases where there are no factual disputes, we review a district court’s
denial of a Rule 36 motion de novo. United States v. Mackay, 757 F.3d 195, 197
(5th Cir. 2014). Rule 36 provides that a district court may at any time correct
a clerical error in the record arising from oversight or omission. FED. R. CRIM.
P. 36. The probation officer acknowledged a mistake in Williams’s PSR. The
district court noted that the record is now clear and the Bureau of Prisons is
fully apprised of Williams’s background. To the extent that the mistake or
oversight is correctable under Rule 36, which we need not decide, the district
court is correct that Williams failed to show it is not harmless or that it affects
his substantial rights.
      Accordingly, the judgment of the district court is AFFIRMED.




                                        2